The opinion of the court was delivered by
Dawson, C. J.:
In a motion for a rehearing and a brief in support thereof counsel for appellant urge the .court to reconsider the questions which we held to be controlling in our first opinion. This we have done, but we adhere to our judgment already rendered, and hold that a rehearing would serve no purpose.
However, our opinion does contain an inaccurate statement of fact at pages 852, 853 (New York Life Ins. Co. v. Slentz, 145 Kan. 849, 67 P. 2d 522), where we said that plaintiff’s motion for a sheriff’s deed filed on December 21, 1935, “was allowed to drift” until February 25,1936, at which time it was sustained. As a matter of fact, plaintiff’s motion for a sheriff’s deed was not filed until February 20,1936; and it was granted on February 25.
Such prompt action on the part of the trial court, we think, does not leave even a talking point against the judgment of the trial court in the case at bar, nor against the earlier foreclosure case, if the various moratorium orders in that case were.reviewable in this case, which, of course, they are not.
The motion for rehearing is denied.